[logox1x1.jpg]

June 30, 2005
 
CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Mr. Ronald B. Kinniburgh
123 Edgeland Road, NW
Calgary, Alberta
Canada T3A 2Y3


Dear Ron:


This letter shall confirm that Triangle Petroleum Corporation (the "Company")
and you have agreed to rescind your purchase of the following securities which
were sold to you on June 2, 2005 for an aggregate purchase price of $20,000:
2,000,000 shares of the Company’s common stock, par value $.00001 per share (the
“Common Stock”).


The price at which the Company will rescind the afore-mentioned purchase of the
Common Stock shall be $.01 per share, or an aggregate purchase price of $20,000.


Please execute the enclosed duplicate copy of this letter, indicating your
agreement with the terms and conditions set forth above, and return the executed
letter to the Company in the enclosed postage paid, pre-addressed return
envelope, together with the certificate representing the 2,000,000 shares of the
Company’s Common Stock duly endorsed for transfer to the Company. We will then
forward you a check in the amount of $20,000.


Very truly yours,


TRIANGLE PETROLEUM CORPORATION


By: /s/ Mark Gustafson____________________
Mark Gustafson
President


I accept the Company’s offer to rescind my purchase of the Common Stock as set
forth above.




/s/ Ronald B. Kinniburgh_________
Ronald B. Kinniburgh 

